                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



  Moses K.,                                                  Civ. No. 19-2035 (DSD/BRT)

                           Petitioner,

  v.

  Kevin McAleenan; William Barr; Thomas
  Homan; Shawn Byers; and Joel Brott,
                                                                  ORDER
                           Respondents.



       IT IS HEREBY ORDERED that:

       1.     Respondents are directed to file an answer to the petition for a writ of

habeas corpus of Petitioner within 30 days of this order certifying the true cause and

proper duration of Petitioner’s confinement and showing cause why the writ should not

be granted in this case.

       2.     Respondents’ answer should include:

              a.     Such affidavits and exhibits as are needed to establish the lawfulness
                     and correct duration of Petitioner’s incarceration, in light of the
                     issues raised in the petition;

              b.     A reasoned memorandum of law and fact fully stating Respondents’
                     legal position on Petitioner’s claims; and

              c.     Respondents’ recommendation on whether an evidentiary hearing
                     should be conducted in this matter.
       3.     If Petitioner intends to file a reply to Respondents’ answer, he must do so

within 30 days of the date when the answer is filed. Thereafter, no further submissions

from either party will be permitted, except as authorized by Court order.

       4.     Petitioner’s application to proceed in forma pauperis (Doc. No. 2) is

GRANTED.

       5.     There is no constitutional or statutory right to counsel in civil cases,

including habeas corpus proceedings. Pennsylvania v. Finley, 481 U.S. 551, 556 (1987).

Rather, “[a] district court may appoint counsel for a habeas petitioner when ‘the interests

of justice so require.’” Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). Here,

Petitioner’s motion is premature because his case has not yet been adequately briefed.

Thus, the interests of justice do not require the appointment of counsel at this time.

Petitioner’s motion for appointment of counsel (Doc. No. 3) is DENIED without

prejudice.




  Dated: August 13, 2019                          s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge




                                              2
